UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6589


KEITH A. ARRICK, SR.,

                     Plaintiff - Appellant,

              v.

FEDERAL BUREAU OF PRISONS; C. O. JENNIFER THAYER, born Jennifer
Kimble; C. O. HELEN HANDLIN; UNITED STATES OF AMERICA; C. O.
BUCHANAN; C. O. KNOTTS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:17-cv-00131-TSK)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith A. Arrick, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith A. Arrick, Sr., appeals the district court’s orders denying relief on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971) and denying his motion for reconsideration. The district

court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The

magistrate judge recommended that relief be denied and advised Arrick that failure to file

timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Arrick received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we affirm the district court’s orders.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3